Citation Nr: 1613497	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for a left knee disability, to include status post total knee replacement, arthritis, limitation of motion, and instability. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served January 1980 to October 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the Board in January 2016.  A transcript of that hearing has been associated with the record.

The Veteran filed an informal claim for a TDIU, which was denied in a rating decision dated in March 2015.  The Veteran has not filed a notice of disagreement with that decision.  Nevertheless, as part of his claim for a higher rating for the left knee disability, the claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for the left knee disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the issue of entitlement to a TDIU is set forth on the first page of the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected left knee disability.  During his hearing before the Board, the Veteran reported that his knee symptoms had worsened since his September 2013 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected left knee disability.

Finally, as discussed above, the issue of entitlement to a TDIU is before the Board; however, this issue is inextricably intertwined with the claim for an increased rating for the left knee disability and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran updated notice with regard to the TDIU claim and ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Obtain all VA treatment records for the Veteran dated from December 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Schedule a VA examination to determine the current severity of the Veteran's left knee disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.

The examination report should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the left knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

The examiner is also asked to address the functional effects that the Veteran's service-connected disabilities (alone or in combination) have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veteran's educational and occupational history, but must not consider the Veteran's age or any nonservice-connected disabilities.

4.  If the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, refer the claim to the Director of Compensation for consideration of extraschedular entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




